Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are currently pending and an amendment to the claims filed on 01/25/2021 is acknowledged. 

Withdrawn rejection:
Applicant's amendments and arguments filed 01/25/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular, the 112(b) rejection is withdrawn by way of applicant’s amendment. 
The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

New Grounds of Rejections --- as necessitated by amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US9237745B2, which is a child application of parent 8,686,044 having publication no. 2011/0201687A1, IDS dated 09/13/2019, citation is obtained from US2011/0201687A1) in view of Hirose (JP2011157296A, IDS of 09/13/2019).

Applicant claims a composition comprising at least one amide derivatives of formula I (claims 7-11) and a method of using it for controlling a building-inhabiting pest (claims 1-6).  
In particular, claim 1 filed 01/25/2021 is as follows: 

    PNG
    media_image1.png
    739
    965
    media_image1.png
    Greyscale


Prior Art
Kobayashi teaches amide derivative, pest control agent containing the amide derivative represented by the formula (A1): 

    PNG
    media_image2.png
    433
    620
    media_image2.png
    Greyscale

Wherein, in Formula (A1), Q1 represents a phenyl group or a phenyl group substituted with a halogen atom; X1 represents a fluorine atom; X2, X3, and X4 are each a hydrogen atom; R1 represents a hydrogen atom or a C1-C3 alkyl group; R2 is a hydrogen atom; Y1 and Y5 each independently represent a halogen atom or a C1-C3 haloalkyl group, and either Y1 or Y5 represents a C1-C3 haloalkyl group; Y2 and Y4 each represent a hydrogen atom; and Y3 represents a heptafluoroisopropyl group. (claim 5 of prior art).
In one embodiment, the formula (A1) compound is 2-fluoro-3-(N-methylbenzamide)-N-(2-bromo-6-trifluoromethyl-4-(heptafluoropropan-2-yl) phenyl)benzamide (Example 1 – Compound no. 7-1574 and claim 7 of prior art) which reads on the instant formula (I) including claims 3 and 9 when R is CH3, Y1 is trifluoromethyl group, Y2 is bromine atom and this Compound 7-1574 is applied to pest including German cockroach (Blattella germanica) and showed a pesticidal rate of 70% or more (see Test Example 8), and such pests are inhabited in buildings, house, warehouse, etc. ([0498]) (instant claims 1 and 7 (in part), and instant claims 2-4 and 8-10).
Kobayashi further teaches the compounds led by the said formula is applied to control insects/pests including dictyopteran insects such as smoky brown cockroach Periplaneta fuliginosa, German cockroach Blattella germanica ([0507]), bed bug Cimex lectularius , Acridae such as Tyrophagus putrescentiae ([0516]), and they are inhibited in e.g., buildings ([0531]); the composition can be applied in the form of sprays or aerosols, solutions, etc.([1009]); the pest control agent having the compound as an active ingredient may be subjected to a treatment after the harvest (post-harvest) such as spray-spreading, coating, dipping, dressing, fumigation/smoking, pressurized injection, and the like with respect to the harvest or the place for storage of the harvest. Although the prior art does not expressly teach aerosol agent of which a total amount is sprayed at one time, frequency of application would be varied depending on concentration, pest/insect to be targeted, intended purpose, etc., in the absence of evidence to the contrary (instant claims 5, 6, and 11). 
Kobayashi teaches the pest control agent can be applied to crops, trees, house, buildings and the like to control pests therein ([0498] and [0531]), and various amounts of active ingredients for controlling pests e.g., in buildings ([0528] & [0540-0541]). However, Kobayashi does not expressly teach treating amount in the building of instant claims 1 and 7. The deficiencies are cured by Hirose. 
Hirose teaches a pest-controlling composition for controlling e.g., pests that harm buildings, comprising amide derivatives in an amount of about 0.001 to 10 mg/m3 (see entire document) which overlaps the instant range of 5mg to 100mg/per volume (m3) (instant claims 1 and 7 – treating amount).
prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new secondary reference of Hirose. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of patent 9237745B2 in view of Hirose (JP2011-157296A, IDS of 09/13/2019). 
Both claims are directed to pest control agent and the compound of instant claims 7-9 are the same as claims 6-7. The difference between the instant invention and patent ‘745 is that the instant composition is used “for controlling a building-inhibiting pest”. However, such instant feature is an intended use which does not make the product structurally distinct. Further patent ‘745 does not expressly teach treating amount of 5-100mg per volume (m3). The deficiency is cured by Hirose.  Hirose teaches a pest-controlling composition for controlling e.g., pests that harm buildings, comprising amide derivatives in an amount of about 0.001 to 10 mg/m3 (see entire document) which overlaps the instant range of 5mg to 100mg/per volume (m3).   
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘745 in view of Hirose subject matter.


Response to Arguments


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613